EXAMINER’S AMENDMENT
This action is in response to amendments received 07/04/2021. Claims 21-40 are pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Philip S. Lyren on 07/07/2021.
The application has been amended as follows:
Change claim 21 to:
21. (currently amended) A method comprising:
capturing, with one or more of electronics mounted to a rifle of a first user and first wearable electronic glasses (WEG) worn on a head of the first user, information that includes a global positioning system (GPS) location of the first user, a distance from the first user to a target, and a compass direction that the first user is moving;
sharing the information to a map;
tracking, with second WEG worn on a head of a second user, a direction of gaze of the second user; and
automatically displaying, on a display of the second WEG and in response to the direction of gaze of the second user being at a predetermined direction, an augmented reality (AR) image of the map that shows the target, the first user, a distance to the first user, and the compass direction that the first user is moving.

Change claim 22 to:
22. (currently amended) The method of claim 21 further comprising:
automatically removing, from the display of the second WEG, the AR image of the map in response to detecting  second user is no longer at the predetermined direction.

Change claim 26 to:
26. (currently amended) The method of claim 21 further comprising:
automatically displaying, on the display of the second WEG and in response to the direction of gaze of the second user being at a second predetermined direction, an AR compass that shows a direction in which the second user is moving.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715